Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

BY AND BETWEEN

 

JOHNSON CONTROLS INTERNATIONAL PLC

 

AND

 

ADIENT LIMITED

 

DATED AS OF SEPTEMBER 8, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01.

Definitions

1

 

 

 

ARTICLE II SERVICES

5

 

 

 

Section 2.01.

Services

5

Section 2.02.

Performance of Services

6

Section 2.03.

Charges for Services

8

Section 2.04.

Reimbursement for Out-of-Pocket Costs and Expenses

9

Section 2.05.

Changes in the Performance of Services

9

Section 2.06.

Transitional Nature of Services

9

Section 2.07.

Subcontracting

9

 

 

 

ARTICLE III OTHER ARRANGEMENTS

10

 

 

 

Section 3.01.

Access

10

 

 

 

ARTICLE IV BILLING; TAXES

11

 

 

 

Section 4.01.

Procedure

11

Section 4.02.

Late Payments

11

Section 4.03.

Taxes

11

Section 4.04.

No Set-Off

12

Section 4.05.

Billing Disputes

12

 

 

 

ARTICLE V TERM AND TERMINATION

12

 

 

 

Section 5.01.

Term

12

Section 5.02.

Early Termination

12

Section 5.03.

Interdependencies

13

Section 5.04.

Effect of Termination

13

Section 5.05.

Information Transmission

14

 

 

 

ARTICLE VI CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

14

 

 

 

Section 6.01.

Johnson Controls and Adient Obligations

14

Section 6.02.

No Release; Return or Destruction

14

Section 6.03.

Privacy and Data Protection Laws; Residual Information

15

Section 6.04.

Protective Arrangements

15

 

 

 

ARTICLE VII LIMITED LIABILITY AND INDEMNIFICATION

15

 

 

 

Section 7.01.

Limitations on Liability

15

 

i

--------------------------------------------------------------------------------


 

Section 7.02.

Third Party Claims

16

Section 7.03.

Provider Indemnity

17

Section 7.04.

Indemnification Procedures

17

 

 

 

ARTICLE VIII TRANSITION COMMITTEE

17

 

 

 

Section 8.01.

Establishment

17

 

 

 

ARTICLE IX MISCELLANEOUS

17

 

 

 

Section 9.01.

Mutual Cooperation

17

Section 9.02.

Further Assurances

17

Section 9.03.

Audit Assistance

17

Section 9.04.

Title to Intellectual Property

18

Section 9.05.

Independent Contractors

18

Section 9.06.

Counterparts; Entire Agreement; Corporate Power

18

Section 9.07.

Governing Law

19

Section 9.08.

Assignability

19

Section 9.09.

Third-Party Beneficiaries

20

Section 9.10.

Notices

20

Section 9.11.

Severability

21

Section 9.12.

Force Majeure

21

Section 9.13.

Headings

22

Section 9.14.

Survival of Covenants

22

Section 9.15.

Waivers of Default

22

Section 9.16.

Dispute Resolution

22

Section 9.17.

Specific Performance

22

Section 9.18.

Amendments

23

Section 9.19.

Precedence of Schedules

23

Section 9.20.

Interpretation

23

Section 9.21.

Mutual Drafting

24

 

ii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT, dated as of September 8, 2016 (this
“Agreement”), is by and between Johnson Controls International plc, a public
limited company organized under the laws of Ireland (“Johnson Controls”), and
Adient Limited, a private limited company organized under the laws of Ireland
(“Adient”).

 

R E C I T A L S:

 

WHEREAS, the board of directors of Johnson Controls (the “Johnson Controls
Board”) has determined that it is in the best interests of Johnson Controls and
its shareholders to create a new publicly traded company that shall operate the
Adient Business;

 

WHEREAS, in furtherance of the foregoing, the Johnson Controls Board has
determined that it is appropriate and desirable to separate the Adient Business
from the Johnson Controls Business (the “Separation”) and, following the
Separation, to make a distribution in specie of the Adient Business to the
holders of Johnson Controls Shares on the Record Date, through (a) the transfer
to Adient, which will have been re-registered as a public limited company, of
Johnson Controls’ entire legal and beneficial interest in the issued share
capital of Adient Global Holdings Ltd, an indirect, wholly owned subsidiary of
Johnson Controls that has been formed to hold directly or indirectly the assets
and liabilities associated with the Adient Business, and (b) the issuance of
ordinary shares of Adient to holders of Johnson Controls Shares on the Record
Date on a pro rata basis (the “Distribution”);

 

WHEREAS, in order to effectuate the Separation and the Distribution, Johnson
Controls and Adient have entered into a Separation and Distribution Agreement,
dated as of September 8, 2016 (the “Separation and Distribution Agreement”);

 

WHEREAS, in order to facilitate and provide for an orderly transition in
connection with the Separation and the Distribution, the Parties desire to enter
into this Agreement to set forth the terms and conditions pursuant to which each
of the Parties shall provide Services to the other Party for a transitional
period; and

 

WHEREAS, the Parties acknowledge that this Agreement, the Separation and
Distribution Agreement, and the Ancillary Agreements represent the integrated
agreement of Johnson Controls and Adient related to the Separation and the
Distribution, are being entered together, and would not have been entered
independently.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.                          Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Action” has the meaning set forth in the Separation and Distribution Agreement.

 

“Adient” has the meaning set forth in the Preamble.

 

“Adient Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Adient Shares” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Adversely Affected Service” has the meaning set forth in Section 5.03.

 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Charge” or “Charges” has the meaning set forth in Section 2.03.

 

“Confidential Information” shall mean all Information that is either
confidential and/or proprietary.

 

“Dispute” has the meaning set forth in Section 9.16(a).

 

“Distribution” has the meaning set forth in the Recitals.

 

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Divested Business” has the meaning set forth in Section 9.08(b).

 

“Divested Business Acquirer” has the meaning set forth in Section 9.08(b).

 

“Early Termination Charges” shall mean, with respect to the termination of any
Service pursuant to Section 5.02(a)(i), the sum of (a) any and all reasonable
costs, fees and expenses (other than any severance or retention costs) payable
by the Provider of such Service to a Third Party due to the early termination of
such Service; provided, however, that the Provider shall use commercially
reasonable efforts to minimize any costs, fees or expenses payable by the
Provider to any Third Party in connection with such early termination of such
Service, and the Early Termination Charges payable by the Recipient shall be
reduced accordingly; and (b) any additional severance and retention costs, if
any, because of the early termination of such Service that the Provider of such
terminated Service incurs to employees who had been retained primarily to
provide such terminated Service (it being agreed that the costs set forth in
this clause (b) shall only be the amount, if any, in excess of the severance and
retention costs that such

 

2

--------------------------------------------------------------------------------


 

Provider would have paid to such employees if the Service had been provided for
the full period during which such Service would have been provided hereunder but
for such early termination).

 

“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Force Majeure” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Governmental Authority” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Group” has the meaning set forth in the Separation and Distribution Agreement.

 

“Information” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Intellectual Property” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Interest Payment” has the meaning set forth in Section 4.02.

 

“Johnson Controls” has the meaning set forth in the Preamble.

 

“Johnson Controls Board” has the meaning set forth in the Recitals.

 

“Johnson Controls Business” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Johnson Controls Shares” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Law” has the meaning set forth in the Separation and Distribution Agreement.

 

“Level of Service” has the meaning set forth in Section 2.02(c).

 

“Liability” or “Liabilities” has the meaning set forth in the Separation and
Distribution Agreement.

 

“New Service” has the meaning set forth in Section 2.01(d).

 

“Notice of Breach” has the meaning set forth in Section 5.02(a)(ii).

 

“Omitted Service” has the meaning set forth in Section 2.01(b).

 

“One-Time Payment” has the meaning set forth in Section 2.02(b).

 

“Party” or “Parties” shall mean the parties to this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Person” has the meaning set forth in the Separation and Distribution Agreement.

 

“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Provider” shall mean, with respect to any Service, the Party identified on the
Schedules hereto as the “Provider” of such Service.

 

“Provider Indemnitees” has the meaning set forth in Section 7.02.

 

“Recipient” shall mean, with respect to any Service, the Party receiving such
Service hereunder.

 

“Record Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Representatives” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Residual Information” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Schedule” or “Schedules” has the meaning set forth in Section 2.01(a).

 

“Separation” has the meaning set forth in the Recitals.

 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Service” or “Services” has the meaning set forth in Section 2.01(a).

 

“Service Baseline Period” has the meaning set forth in Section 2.02(c).

 

“Service Change” has the meaning set forth in Section 2.01(c).

 

“Service Interruption”  has the meaning set forth in Section 2.02(a).

 

“Service Period” shall mean, with respect to any individual Service, the period
commencing on the Distribution Date and ending on the earlier of (a) the date
that a Party terminates the provision of the entirety of such individual Service
pursuant to Section 5.02, (b) the date that is the twenty-four (24)-month
anniversary of the Distribution Date, or (c) the date specified for termination
of such individual Service in the Schedules hereto.

 

“Service Standard” has the meaning set forth in Section 2.02(a).

 

“Subsidiary” or “Subsidiaries” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Tax” has the meaning set forth in the Tax Matters Agreement.

 

4

--------------------------------------------------------------------------------


 

“Tax Authority” has the meaning set forth in the Tax Matters Agreement.

 

“Tax Matters Agreement” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Term” has the meaning set forth in the Section 5.01.

 

“Third Party” shall mean any Person other than the Parties or any of their
Affiliates.

 

“Third Party Claim” shall mean any claim asserted or any Action commenced by any
Third Party against any Party or any of its Affiliates.

 

“To-be-Terminated Service” has the meaning set forth in Section 5.03.

 

“Transition Committee” has the meaning set forth in the Separation and
Distribution Agreement.

 

ARTICLE II
SERVICES

 

Section 2.01.                          Services.

 

(a)                                 Commencing as of the Effective Time, the
Provider agrees to provide, or to cause one or more of its Subsidiaries to
provide, to the Recipient, or any designated Subsidiary or Affiliate of the
Recipient, the applicable services (each a “Service” and, collectively, the
“Services”) set forth on the schedules hereto (each, a “Schedule” and,
collectively, the “Schedules”).

 

(b)                                 During the Term, if a Party identifies a
service that the other Party or any of its Subsidiaries provided to the
identifying Party or any of its Subsidiaries during the twelve (12)-month period
immediately prior to the Distribution Date, but such service was inadvertently
omitted from the Services set forth in the Schedules hereto (an “Omitted
Service”), then the Provider shall provide, or shall cause one of more of its
Subsidiaries to provide, such Omitted Service, and the Parties shall negotiate
in good faith the terms and conditions upon which the other Party shall provide
such Omitted Service, which terms and conditions shall include the applicable
Service Standard and shall otherwise be substantially in line with terms and
conditions of such Omitted Service during the twelve (12)-month period
immediately prior to the Distribution Date.

 

(c)                                  During the Term, either Party may request
that the other Party modify, alter or adjust the manner in which the other Party
provides Services (a “Service Change”).  Following the delivery of such request,
the Parties shall negotiate in good faith the terms and conditions of such
Service Change, which terms and conditions shall include the applicable Service
Standard.

 

(d)                                 During the Term, either Party may request
that the other Party provide an additional or different service that is not an
Omitted Service and that does not constitute a Service

 

5

--------------------------------------------------------------------------------


 

Change (a “New Service”).  The other Party shall consider such request, but
nothing in this Agreement shall require the other Party to agree to provide such
New Service.  If the other Party consents to providing the requested New
Service, then the Parties shall cooperate in good faith to determine the terms
and conditions upon which the other Party shall provide such requested New
Service, including the applicable Service Standard.

 

(e)                                  The terms and conditions of any Omitted
Service, agreed-upon Service Change or New Services that the providing Party
consents to provide shall be documented in a supplement to the Schedules
describing in reasonable detail the nature, scope, Charges, Service Period(s),
termination provisions and other terms and conditions applicable to such Omitted
Service, Service Change or New Service, as applicable, in a manner similar to
that in which the Services are described in the Schedules.  Each supplement to
the Schedules that is agreed to in writing by the Parties shall be deemed part
of this Agreement as of the date of such agreement, and the Omitted Service,
Service Change or New Service set forth therein shall be deemed a Service
provided under this Agreement, in each case subject to the terms and conditions
of this Agreement.

 

Section 2.02.                          Performance of Services.

 

(a)                                 The Provider shall perform, or shall cause
one or more of its Subsidiaries to perform, all Services to be provided by the
Provider in a commercially reasonable manner (i) that is based on its past
practice and that is substantially similar in all material respects to the
analogous services provided by or on behalf of Johnson Controls or any of its
Subsidiaries to Johnson Controls or its applicable functional group or
Subsidiary during the twelve (12) months immediately prior to the Effective
Time, if such service or a similar service was provided prior to the Effective
Time, or (ii) that is based on its then-current practice and that is
substantially similar in all material respects to the analogous services
provided by or on behalf of Johnson Controls or any of its Subsidiaries to
Johnson Controls or its applicable functional group or Subsidiary following the
Effective Time (clause (i) or (ii), as applicable, the “Service Standard”). 
Upon receipt of written notice from the Recipient identifying any outage,
interruption, disruption, downturn or other failure of any Service (a “Service
Interruption”), Provider shall use commercially reasonable efforts to respond,
or to cause one or more of its Subsidiaries to respond, to such Service
Interruption in a manner that is substantially similar to the manner in which
Provider or its Affiliates responded to Service Interruptions during the twelve
(12)-month period prior to the Effective Time or, if such service or a similar
service was not provided prior to the Effective Time, in a manner that is
substantially similar to the manner in which such Provider or its Affiliates
respond with respect to internally provided services.

 

(b)                                 Nothing in this Agreement shall require the
Provider to perform or cause to be performed any Service to the extent that the
Provider reasonably believes that the manner of such performance would
constitute (i) a breach, violation or infringement of, or a default under, any
of the terms, conditions or provisions of any agreement, instrument, contract,
obligation or undertaking which was entered into by such Provider prior to the
date of this Agreement or (ii) a violation of any applicable Law.  If the
Provider is or becomes aware of any potential violation on the part of the
Provider, the Provider shall use commercially reasonable efforts to promptly
advise the Recipient of such potential violation, and the Provider and the
Recipient will mutually seek an alternative that addresses such potential
violation.  The Parties agree to cooperate

 

6

--------------------------------------------------------------------------------


 

in good faith and use commercially reasonable efforts to obtain any necessary
Third Party consents required under any existing contract or agreement with a
Third Party or under applicable Law to allow the Provider to perform, or cause
to be performed, all Services to be provided by the Provider hereunder in
accordance with the standards set forth in this Section 2.02.  Without limiting
the foregoing, neither Party shall under any circumstance be required to (and
the Provider shall not, without the prior written consent of the Recipient) pay
or commit to pay any amount or incur any obligation in favor of or offer or
grant any accommodation (financial or otherwise, including any requirements for
the securing or posting of any bonds, letters of credit or similar instruments,
or the furnishing of any guarantees) to obtain any such Third Party consent,
except that the Provider shall be required to make one such payment, commitment
or accommodation if required by such Third Party (a “One-Time Payment”).  Unless
otherwise agreed in writing in advance by the Parties, other than One-Time
Payments, all reasonable out-of-pocket costs and expenses (if any) incurred by
the Recipient or any of its Subsidiaries or, with the Recipient’s prior written
consent, the Provider or any of its Subsidiaries in connection with obtaining
any such Third Party consent that is required to allow the Provider to perform
or cause to be performed such Services shall be borne solely by the Recipient. 
If, with respect to a Service, the Parties, despite the use of such commercially
reasonable efforts and the making of a One-Time Payment, are unable to obtain a
required Third Party consent, or the performance of such Service by the Provider
would constitute a violation of any applicable Law, the Parties shall use
commercially reasonable efforts to develop an alternative arrangement that is
reasonably acceptable to each Party and that enables the Provider to perform or
cause to be performed such Service or an analogous service without obtaining
such required Third Party consent or violating any applicable Law.

 

(c)                                  The Provider shall not be obligated to
perform or to cause to be performed any Service in a manner that is materially
more burdensome (with respect to service quality or quantity) than analogous
services provided to Johnson Controls or its applicable functional group or
Subsidiary (collectively referred to as the “Level of Service”) during Johnson
Controls’ fiscal year 2016 (the “Service Baseline Period”).  A Service shall be
deemed materially more burdensome if, among other items, its usage exceeds the
highest quantity of analogous services provided to the functional groups or
Subsidiaries of Johnson Controls that are part of the Recipient during the
Service Baseline Period, or if the Provider is required to hire new employees,
engage new contractors or make capital investments in respect of such Service
greater than the maximum number of employees or contractors dedicated at any
time to analogous services, or investments made by Johnson Controls with respect
to analogous services, during the Service Baseline Period.  If the Recipient
requests that the Provider perform or cause to be performed any Service that
exceeds the Level of Service during the Service Baseline Period, including any
acquisition or upgrade of technology, software or information systems, then the
Parties shall cooperate and act in good faith to determine whether the Provider
will be required to provide such requested higher Level of Service.  If and to
the extent that the Parties determine that the Provider shall provide the
requested higher Level of Service, then such higher Level of Service shall be
documented in a supplement to the Schedules.  Each such supplement, as agreed to
in writing by the Parties, shall be deemed part of this Agreement as of the date
of such written agreement and the Level of Service increases set forth in such
written agreement shall be deemed a part of the Services provided under this
Agreement, in each case subject to the terms and conditions of this Agreement.

 

7

--------------------------------------------------------------------------------


 

(d)                                 (i) Neither the Provider nor any of its
Subsidiaries shall be required to perform or to cause to be performed any of the
Services for the benefit of any Third Party or any other Person other than the
Recipient and its Subsidiaries, and (ii) EXCEPT AS EXPRESSLY PROVIDED IN THIS
SECTION 2.02 OR SECTION 7.03, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL
SERVICES ARE PROVIDED ON AN “AS-IS” BASIS, THAT THE RECIPIENT ASSUMES ALL RISK
AND LIABILITY ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE
SERVICES, AND THAT THE PROVIDER MAKES NO OTHER REPRESENTATIONS OR GRANTS ANY
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, WITH RESPECT TO THE SERVICES.  EACH PARTY SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.

 

(ii)                                  Each Party shall be responsible for its
own compliance with any and all Laws applicable to its performance under this
Agreement.  No Party shall knowingly take any action in violation of any such
applicable Law that results in Liability being imposed on the other Party. 
Notwithstanding any other provision of this Agreement, (i) neither Party shall,
in connection with its performance or use of Services under this Agreement,
knowingly take any action, or fail to take any action that Johnson Controls took
in the ordinary course during the Service Baseline Period in connection with
such Service, if the taking of such action or failure to take such action would
materially adversely affect the ability of the other Party and its Subsidiaries
or Affiliates to comply with such applicable Laws, and (ii) the Provider shall
not have any obligation to provide, or cause to be provided, Services to the
extent that any change in applicable Law after the date of this Agreement
provision would materially increase or change the Provider’s burden or the
burden of any applicable Subsidiary of the Provider with respect to compliance
with applicable Laws, unless the applicable Recipient agrees to bear all
incremental costs resulting from the increased compliance burden associated with
providing such Services; provided, that the Provider shall use commercially
reasonable efforts to promptly advise the Recipient of such increased burden,
and the Provider and the Recipient will mutually seek an alternative that
minimizes such increased burden.

 

Section 2.03.                          Charges for Services.  Unless otherwise
provided with respect to a specific Service on the Schedules hereto, the
Recipient shall pay the Provider of the Services a fee (either one-time or
recurring) for such Services (or category of Services, as applicable) (each fee
constituting a “Charge” and, collectively, “Charges”), which Charges shall be
set forth on the applicable Schedules hereto, or if not set forth, then based
upon the actual cost of providing such Services as agreed to by the Parties from
time to time.  During the Term, the amount of a Charge for any Service may be
modified to the extent of (a) any adjustments mutually agreed to in writing by
the Parties, (b) any adjustments due to a change in Level of Service requested
by the Recipient and agreed upon by the Provider, and (c) any adjustment in the
rates or charges imposed by any Third Party provider that is providing Services
pursuant to the existing agreement with such Third Party provider for such
Services or any renewal thereof that contains substantially similar terms
(proportional to the respective use of such Services by each Party).  Each Party

 

8

--------------------------------------------------------------------------------


 

shall use commercially reasonable efforts to minimize the cost of providing the
Services. Together with any invoice for Charges, the Provider shall provide the
Recipient with reasonable documentation, including any additional documentation
reasonably requested by the Recipient to the extent that such documentation is
in the Provider’s or its Subsidiaries’ possession or control, to support the
calculation of such Charges.

 

Section 2.04.                          Reimbursement for Out-of-Pocket Costs and
Expenses.  The Recipient shall reimburse the Provider for reasonable
out-of-pocket costs and expenses incurred by the Provider or any of its
Subsidiaries in connection with providing the Services (including reasonable
travel-related expenses) to the extent that such costs and expenses are not
reflected in the Charges for such Services; provided, that any such cost or
expense in excess of five thousand dollars ($5,000.00), in the aggregate, that
is not consistent with the historical practice between the Parties for any
individual Service (including business travel and related expenses) shall
require advance written approval of the Recipient.  Any authorized
travel-related expenses incurred in performing the Services shall be incurred
and charged to the Recipient in accordance with the Provider’s then-applicable
business travel policies.

 

Section 2.05.                          Changes in the Performance of Services. 
Subject to the performance standards for Services set forth in Section 2.02(a),
Section 2.02(b) and Section 2.02(c), the Provider may make changes from time to
time in the manner of performing the Services if the Provider is making similar
changes in performing analogous services for itself and if the Provider
furnishes to the Recipient reasonable prior written notice (in content and
timing) of such changes; provided, that no such change shall have a significant
adverse effect on the timeliness or quality of, or the Charges for, the
applicable Service.  If any such change by the Provider reasonably requires the
Recipient to incur an increase in costs and expenses to continue to receive and
utilize the applicable Services in the same manner as the Recipient was
receiving and utilizing such Service prior to such change, the Provider shall be
required to reimburse the Recipient for all such reasonable increase in costs
and expenses.  Upon request, the Recipient shall provide the Provider with
reasonable documentation, including any additional documentation reasonably
requested by the Provider to the extent that such documentation is in the
Recipient’s or its Subsidiaries’ possession or control, to support the
calculation of such increase in costs and expenses.

 

Section 2.06.                          Transitional Nature of Services.  The
Parties acknowledge the transitional nature of the Services.  The Recipient
agrees to cooperate in good faith and to use commercially reasonable efforts to
effectuate a smooth transition of the Services from the Provider to the
Recipient (or its designee) as soon as commercially practicable after the
Distribution Date, but in any event before the end of the Service period for
such Service (as described in Section 5.01). The Parties agree to use reasonable
efforts to assist and cooperate in good faith with each other in order to
effectuate such transition of the Services from the Provider to the Recipient
(or its designee) in a timely and orderly manner.

 

Section 2.07.                    Subcontracting.  The Provider may hire or
engage one or more Third Parties to perform any or all of its obligations under
this Agreement; provided, that if a Third Party was not already performing such
obligation on behalf of the Provider immediately prior to the Distribution Date,
the Provider shall (a) notify the Recipient prior to hiring or engaging such
Third Party and (b) obtain the Recipient’s prior consent (such consent not to be
unreasonably withheld, conditioned or delayed) if (i) the hiring or engagement
of such Third Party

 

9

--------------------------------------------------------------------------------


 

would decrease the quality or level of the Services provided to the Recipient
compared to the quality or level of Services provided by the Provider or
(ii) the use of such Third Party would increase the Charges payable by the
Recipient in connection with such Services; provided, further, that the Provider
shall in all cases remain primarily responsible for all of its obligations under
this Agreement with respect to the scope of the Services, the performance
standard for Services set forth in Section 2.02(a), Section 2.02(b) and
Section 2.02(c) and the content of the Services provided to the Recipient. 
Subject to the confidentiality provisions set forth in Article VI, each Party
shall, and shall cause its respective Affiliates to, provide, upon ten
(10) business days’ prior written notice from the other Party, any Information
within such Party’s or its Affiliates’ possession that the requesting Party
reasonably requests in connection with any Services being provided to such
requesting Party by a Third Party, including any applicable invoices, agreements
documenting the arrangements between such Third Party and the Provider and other
supporting documentation.

 

ARTICLE III
OTHER ARRANGEMENTS

 

Section 3.01.                          Access.

 

(a)                                 Adient shall, and shall cause its
Subsidiaries to, allow Johnson Controls and its Subsidiaries and their
respective Representatives reasonable access to the facilities of Adient and its
Subsidiaries that is necessary for Johnson Controls and its Subsidiaries to
fulfill their obligations under this Agreement.  In addition to the foregoing
right of access, Adient shall, and shall cause its Subsidiaries to, afford
Johnson Controls, its Subsidiaries and their respective Representatives, upon
reasonable advance written notice, reasonable access during normal business
hours to the facilities, Information, systems, infrastructure and personnel of
Adient and its Subsidiaries as is reasonably necessary for Johnson Controls to
verify the adequacy of internal controls over information technology, reporting
of financial data and related processes employed in connection with the Services
being provided by Adient or its Subsidiaries, including in connection with
verifying compliance with Section 404 of the Sarbanes-Oxley Act of 2002;
provided, that (i) such access shall not unreasonably interfere with any of the
business or operations of Adient or any of its Subsidiaries and (ii) in the
event that Adient determines that providing such access could be commercially
detrimental, violate any applicable Law or agreement or waive any
attorney-client privilege, then the Parties shall use commercially reasonable
efforts to permit such access in a manner that avoids such harm or consequence. 
Johnson Controls agrees that all of its and its Subsidiaries’ employees shall,
and that it shall use commercially reasonable efforts to cause its
Representatives’ employees to, when on the property of Adient or its
Subsidiaries, or when given access to any facilities, Information, systems,
infrastructure or personnel of Adient or its Subsidiaries, conform to the
policies and procedures of Adient and its Subsidiaries, as applicable,
concerning health, safety, conduct and security which are made known or provided
to Johnson Controls from time to time.

 

(b)                                 Johnson Controls shall, and shall cause its
Subsidiaries to, allow Adient and its Subsidiaries and their respective
Representatives reasonable access to the facilities of Johnson Controls and its
Subsidiaries that is necessary for Adient and its Subsidiaries to fulfill their
obligations under this Agreement.  In addition to the foregoing right of access,
Johnson Controls shall, and shall cause its Subsidiaries to, afford Adient, its
Subsidiaries and their respective

 

10

--------------------------------------------------------------------------------


 

Representatives, upon reasonable advance written notice, reasonable access
during normal business hours to the facilities, Information, systems,
infrastructure and personnel of Johnson Controls and its Subsidiaries as is
reasonably necessary for Adient to verify the adequacy of internal controls over
information technology, reporting of financial data and related processes
employed in connection with the Services being provided by Johnson Controls or
its Subsidiaries, including in connection with verifying compliance with
Section 404 of the Sarbanes-Oxley Act of 2002; provided, that (i) such access
shall not unreasonably interfere with any of the business or operations of
Johnson Controls or any of its Subsidiaries and (ii) in the event that Johnson
Controls determines that providing such access could be commercially
detrimental, violate any applicable Law or agreement or waive any
attorney-client privilege, then the Parties shall use commercially reasonable
efforts to permit such access in a manner that avoids such harm or consequence. 
Adient agrees that all of its and its Subsidiaries’ employees shall, and that it
shall use commercially reasonable efforts to cause its Representatives’
employees to, when on the property of Johnson Controls or its Subsidiaries, or
when given access to any facilities, Information, systems, infrastructure or
personnel of Johnson Controls or its Subsidiaries, conform to the policies and
procedures of Johnson Controls and its Subsidiaries, as applicable, concerning
health, safety, conduct and security which are made known or provided to Adient
from time to time.

 

ARTICLE IV
BILLING; TAXES

 

Section 4.01.                          Procedure.  Charges for the Services
shall be charged to and payable by the Recipient.  Amounts payable pursuant to
this Agreement shall be paid by wire transfer (or such other method of payment
as may be agreed between the Parties from time to time in writing) to the
Provider (as directed by the Provider), on a monthly basis in the case of
recurring fees, which amounts shall be due within thirty (30) days of the
Recipient’s receipt of each such invoice, including reasonable documentation
pursuant to Section 2.03.  Unless otherwise indicated in the Schedules, all
amounts due and payable hereunder shall be invoiced and paid in U.S. dollars. 
If an amount is required to be paid in another currency, the conversion rate
used to determine the amount of such Charge in U.S. dollars shall be the
conversion rate used at the time that the obligation to pay arises in the
financial reporting systems of the Party receiving such payment.

 

Section 4.02.                          Late Payments.  Charges not paid when due
pursuant to this Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within thirty (30) days of the
receipt of such bill, invoice or other demand) shall accrue interest at a rate
per annum equal to the Prime Rate plus two (2%) percent (the “Interest
Payment”).

 

Section 4.03.                          Taxes.  Without limiting any provisions
of this Agreement, the Recipient shall bear any and all Taxes and other similar
charges (and any related interest and penalties) imposed on, or payable with
respect to, any fees or charges, including any Charges, payable by it pursuant
to this Agreement, including all sales, use, value-added, and similar Taxes, but
excluding any Taxes based on the Provider’s income.  Notwithstanding anything to
the contrary in the previous sentence or elsewhere in this Agreement, the
Recipient shall be entitled to withhold

 

11

--------------------------------------------------------------------------------


 

from any payments to the Provider any such Taxes that the Recipient is required
by applicable Law to withhold and shall pay such Taxes to the applicable Tax
Authority.

 

Section 4.04.                          No Set-Off.  Except as mutually agreed to
in writing by Johnson Controls and Adient, no Party or any of its Affiliates
shall have any right of set-off or other similar rights with respect to (a) any
amounts received pursuant to this Agreement or (b) any other amounts claimed to
be owed to the other Party or any of its Subsidiaries arising out of this
Agreement.

 

Section 4.05.                    Billing Disputes.  The Recipient’s payment of
Charges for Services pursuant to this Article IV shall not be deemed to waive
the Recipient’s right to dispute in good faith the accuracy or amount of any
such Charge or any such payment. Any such Dispute regarding Charges, and any
refund or reimbursement of Charges paid by the Recipient, shall be resolved in
accordance with the terms of Section 9.16.

 

ARTICLE V
TERM AND TERMINATION

 

Section 5.01.                          Term.  This Agreement shall be effective
as of the Effective Time and shall be in effect until terminated in accordance
with this Article V (the “Term”).  This Agreement shall terminate upon the
earlier to occur of (a) the last date on which either Party is obligated to
provide any individual Service to the other Party in accordance with the terms
of this Agreement; (b) the mutual written agreement of the Parties to terminate
this Agreement in its entirety; or (c) the date that is the twenty-four
(24)-month anniversary of the Distribution Date.  Unless otherwise terminated
pursuant to Section 5.02, this Agreement shall terminate with respect to each
Service as of the close of business on the last day of the Service Period for
such Service.

 

Section 5.02.                          Early Termination.

 

(a)                                 Without prejudice to the Recipient’s rights
with respect to Force Majeure, the Recipient may from time to time terminate
this Agreement with respect to the entirety of any individual Service but not a
portion thereof:

 

(i)                                     for any reason or no reason, upon the
giving of at least thirty (30) days’ prior written notice to the Provider of
such Service; provided, that if a Schedule hereto sets forth a different notice
period, then the Recipient shall comply with such different notice periods;
provided, further, that any such termination shall be subject to the obligation
to pay any applicable Early Termination Charges pursuant to Section 5.04; or

 

(ii)                                  if the Provider of such Service has failed
to perform any of its material obligations under this Agreement with respect to
such Service, and such failure shall continue to be uncured for a period of at
least thirty (30) days after receipt by the Provider of written notice of such
failure (the “Notice of Breach”) from the Recipient; provided, that the
Recipient shall not be entitled to terminate this Agreement with respect to the
applicable Service if, as of the end of such period, there remains a good-faith
Dispute between the Parties (undertaken in

 

12

--------------------------------------------------------------------------------


 

accordance with the terms of Section 9.16) as to whether the Provider has
breached this Agreement or cured the applicable breach.

 

(b)                                 The Provider may terminate this Agreement
with respect to any individual Service, but not a portion thereof, at any time
upon prior written notice to the Recipient, if the Recipient has failed to
perform any of its material obligations under this Agreement relating to such
Service, including making payment of Charges for such Service when due, and such
failure shall continue to be uncured for a period of at least thirty (30) days
after receipt by the Recipient of the Notice of Breach from the Provider;
provided, that the Provider shall not be entitled to terminate this Agreement
with respect to the applicable Service if, as of the end of such period, there
remains a good-faith Dispute between the Parties (undertaken in accordance with
the terms of Section 9.16) as to whether the Recipient materially breached this
Agreement or has cured the applicable breach.

 

(c)                                  The Schedules hereto shall be updated to
reflect any terminated Service.

 

Section 5.03.                          Interdependencies.  The Parties
acknowledge and agree that (a) there may be interdependencies among the Services
being provided under this Agreement; (b) upon the request of either Party, the
Parties shall cooperate and act in good faith to determine whether (i) any such
interdependencies exist with respect to the particular Service that a Party is
seeking to terminate pursuant to Section 5.02 (the “To-be-Terminated Service”)
and (ii) in the case of such termination, the Provider’s ability to provide a
particular Service in accordance with this Agreement would be materially and
adversely affected by such termination of another Service (the “Adversely
Affected Service”); and (c) in the event that the Parties have determined that
such interdependencies exist and such termination would materially and adversely
affect the Provider’s ability to provide a particular Service in accordance with
this Agreement, the Parties shall negotiate in good faith to amend the Schedules
hereto with respect to such Adversely Affected Service, which amendment shall be
consistent with the terms of comparable Services.  If, after such negotiations,
the Parties are unable to agree on an amendment with respect to the Adversely
Affected Service, the Dispute between the Parties shall be resolved in
accordance with the terms of Section 9.16, and the Provider’s obligation to
provide, and the Recipient’s obligation to pay for, the To-be-Terminated Service
and the Adversely Affected Service shall continue until the resolution of such
Dispute.

 

Section 5.04.                          Effect of Termination.  Upon the
termination of any Service pursuant to this Agreement, the Provider of the
terminated Service shall have no further obligation to provide the terminated
Service, and the Recipient of such Service shall have no obligation to pay any
future Charges relating to such Service; provided, that the Recipient shall
remain obligated to the Provider for (a) the Charges owed and payable in respect
of Services provided prior to the effective date of termination for such
Service, and (b) any applicable Early Termination Charges (which, in the case of
each of clauses (a) and (b), shall be payable only in the event that the
Recipient terminates any Service pursuant to Section 5.02(a)(i)) (it being
understood that the Parties shall use their commercially reasonable efforts to
mitigate any such Early Termination Charges). Any Dispute regarding Charges and
Early Termination Charges, and any refund or reimbursement of Charges or Early
Termination Charges paid by the Recipient, shall be resolved in accordance with
the terms of Section 9.16.  In connection with the termination of any Service,
the provisions of this Agreement not relating solely to such terminated Service
shall survive any

 

13

--------------------------------------------------------------------------------


 

such termination, and in connection with a termination of this Agreement,
Article I, this Article V, Article VII and Article IX, all confidentiality
obligations under this Agreement and Liability for all due and unpaid Charges,
and Early Termination Charges shall continue to survive.

 

Section 5.05.                          Information Transmission.  The Provider,
on behalf of itself and its respective Subsidiaries, shall use commercially
reasonable efforts to provide or make available, or cause to be provided or made
available, to the Recipient, in accordance with Section 6.1 of the Separation
and Distribution Agreement, any Information received or computed by the Provider
for the benefit of the Recipient concerning the relevant Service during the
Service Period; provided, that, except as otherwise agreed to in writing by the
Parties, (a) the Provider shall not have any obligation to provide, or cause to
be provided, Information in any non-standard format, (b) the Provider and its
Subsidiaries shall be reimbursed for their reasonable costs in accordance with
Section 6.3 of the Separation and Distribution Agreement for creating,
gathering, copying, transporting and otherwise providing such Information, and
(c) the Provider shall use commercially reasonable efforts to maintain any such
Information in accordance with Section 6.4 of the Separation and Distribution
Agreement.

 

ARTICLE VI
CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

 

Section 6.01.                          Johnson Controls and Adient Obligations. 
Subject to Section 6.04, until the seven (7)-year anniversary of the end of the
Term, each of Johnson Controls and Adient, on behalf of itself and each of its
Subsidiaries, agrees to hold, and to cause its respective Representatives to
hold, in strict confidence, with at least the same degree of care that applies
to Johnson Controls’ Confidential Information pursuant to policies in effect as
of the Effective Time, all Confidential Information concerning the other Party
or its Subsidiaries or their respective businesses that is either in its
possession (including Confidential Information in its possession prior to the
date hereof) or furnished by any such other Party or such other Party’s
Subsidiaries or their respective Representatives at any time pursuant to this
Agreement, and shall not use any such Confidential Information of the other
Party other than for such purposes as shall be expressly permitted hereunder,
except, in each case, to the extent that such Confidential Information is or was
(a) in the public domain or generally available to the public, other than as a
result of a disclosure by such Party or any of its Subsidiaries or any of their
respective Representatives in violation of this Agreement; (b) later lawfully
acquired from other sources by such Party or any of its Subsidiaries, which
sources are not themselves bound by a confidentiality obligation or other
contractual, legal or fiduciary obligation of confidentiality with respect to
such Confidential Information; or (c) independently developed or generated
without reference to or use of the Confidential Information of the other Party
or any of its Subsidiaries.  If any Confidential Information of a Party or any
of its Subsidiaries is disclosed to the other Party or any of its Subsidiaries
in connection with providing the Services, then such disclosed Confidential
Information shall be used by the receiving Party only as required to perform
such Services.

 

Section 6.02.                    No Release; Return or Destruction.  Each Party
agrees (a) not to release or disclose, or permit to be released or disclosed,
any Confidential Information of the other Party addressed in Section 6.01 to any
other Person, except its Representatives who need to know such Confidential
Information in their capacities as such (who shall be advised of and have
acknowledged in writing their obligations hereunder with respect to such
Confidential Information)

 

14

--------------------------------------------------------------------------------


 

and except in compliance with Section 6.04, and (b) to use commercially
reasonable efforts to maintain such Confidential Information in accordance with
Section 6.4 of the Separation and Distribution Agreement.  Without limiting the
foregoing, when any such Confidential Information is no longer needed for the
purposes contemplated by the Separation and Distribution Agreement, this
Agreement or any other Ancillary Agreements, each Party will promptly after
request of the other Party either return to the other Party all such
Confidential Information in a tangible form (including all copies thereof and
all notes, extracts or summaries based thereon) or notify the other Party in
writing that it has destroyed such information (and such copies thereof and such
notes, extracts or summaries based thereon); provided, that such Party’s
Representatives may retain one (1) copy of such information to the extent
required by applicable Law or professional standards, and shall not be required
to destroy any such information located in back-up, archival electronic storage.

 

Section 6.03.                          Privacy and Data Protection Laws;
Residual Information.  Each Party shall comply with all applicable state,
federal and foreign privacy and data protection Laws that are or that may in the
future be applicable to the provision of the Services under this Agreement.
Notwithstanding anything to the contrary herein, each Party and its Subsidiaries
shall be free to use for any purpose the Residual Information resulting from
access Representatives of such Party or its Subsidiaries have had to
confidential and proprietary information concerning the other Party or its
Subsidiaries. The Parties acknowledge and understand that the foregoing does not
constitute a license under any patents or copyrights, nor does it confer any
other rights or interests in either Parties’ Intellectual Property.

 

Section 6.04.                          Protective Arrangements.  In the event
that a Party or any of its Subsidiaries either determines on the advice of its
counsel that it is required to disclose any information pursuant to applicable
Law or receives any request or demand under lawful process or from any
Governmental Authority to disclose or provide information of the other Party (or
any of its Subsidiaries) that is subject to the confidentiality provisions
hereof, such Party shall notify the other Party (to the extent legally
permitted) as promptly as practicable under the circumstances prior to
disclosing or providing such information and shall cooperate, at the expense of
the other Party, in seeking any appropriate protective order requested by the
other Party.  In the event that such other Party fails to receive such
appropriate protective order in a timely manner and the Party receiving the
request or demand reasonably determines that its failure to disclose or provide
such information shall actually prejudice the Party receiving the request or
demand, then the Party that received such request or demand may thereafter
disclose or provide information to the extent required by such Law (as so
advised by its counsel) or by lawful process or such Governmental Authority, and
the disclosing Party shall promptly provide the other Party with a copy of the
information so disclosed, in the same form and format so disclosed, together
with a list of all Persons to whom such information was disclosed, in each case
to the extent legally permitted.

 

ARTICLE VII
LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01.                          Limitations on Liability.

 

(a)                                 THE CUMULATIVE AGGREGATE LIABILITIES OF THE
PROVIDER AND ITS SUBSIDIARIES AND THEIR RESPECTIVE REPRESENTATIVES,

 

15

--------------------------------------------------------------------------------


 

COLLECTIVELY, UNDER THIS AGREEMENT FOR ANY ACT OR FAILURE TO ACT IN CONNECTION
HEREWITH (INCLUDING THE PERFORMANCE OR BREACH OF THIS AGREEMENT), OR FROM THE
SALE, DELIVERY, PROVISION OR USE OF ANY SERVICES PROVIDED UNDER OR CONTEMPLATED
BY THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY) OR OTHERWISE, SHALL NOT EXCEED: (X) IF THE SERVICES WERE PERFORMED BY
SUCH PROVIDER FOR LESS THAN SIX (6) MONTHS, THE AGGREGATE CHARGES PAID OR THAT
OTHERWISE WOULD HAVE BEEN PAYABLE TO SUCH PROVIDER BY THE RECIPIENT PURSUANT TO
THIS AGREEMENT DURING THE SIX (6)-MONTH PERIOD FOLLOWING THE EFFECTIVE TIME OF
THIS AGREEMENT, (Y) IF THE SERVICES WERE PERFORMED BY SUCH PROVIDER FOR SIX
(6) MONTHS OR LONGER, THE AGGREGATE CHARGES PAID AND PAYABLE TO SUCH PROVIDER BY
THE RECIPIENT PURSUANT TO THIS AGREEMENT DURING THE SIX (6)-MONTH PERIOD
IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO SUCH LIABILITIES.

 

(b)                                 IN NO EVENT SHALL EITHER PARTY, ITS
SUBSIDIARIES OR THEIR RESPECTIVE REPRESENTATIVES BE LIABLE TO THE OTHER PARTY
FOR ANY INDIRECT, INCIDENTIAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, EXEMPLARY,
REMOTE, SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY DAMAGES OF THE
OTHER PARTY (INCLUDING LOST PROFITS OR LOST REVENUES) IN CONNECTION WITH THE
SALE, DELIVERY, PROVISION OR USE OF ANY SERVICES PROVIDED UNDER OR CONTEMPLATED
BY THIS AGREEMENT (OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY
CLAIM), AND EACH PARTY HEREBY WAIVES ON BEHALF OF ITSELF, ITS SUBSIDIARIES AND
ITS REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE.

 

(c)                                  The limitations in Section 7.01(a) shall
not apply in respect of any Liability arising out of or in connection with
(i) either Party’s Liability for breaches of confidentiality under Article VI,
(ii) either Party’s obligations under Section 7.02 or Section 7.03, or (iii) the
gross negligence, willful misconduct or fraud of or by the Party to be charged.

 

(d)                                 The limitations in Section 7.01(b) shall not
apply in respect of any Liability arising out of or in connection with
(i) either Party’s obligations under Section 7.02, or (ii) the gross negligence,
willful misconduct or fraud of or by the Party to be charged.

 

Section 7.02.                          Third Party Claims.  In addition to (but
not in duplication of) its other indemnification obligations (if any) under the
Separation and Distribution Agreement, this Agreement or any other Ancillary
Agreement, the Recipient shall indemnify, defend and hold harmless the Provider,
its Subsidiaries and each of their respective Representatives, and each of the
successors and assigns of any of the foregoing (collectively, the “Provider
Indemnitees”), from and against any and all claims of Third Parties relating to,
arising out of or resulting from the sale, delivery, provision or use of the
Services by the Recipient, except to the extent that such claims relate to,
arise out of or result from (a) the Provider’s breaches of confidentiality under
Article VI or (b) Third Party Claims arising out of the gross negligence,
willful misconduct or fraud of any Provider Indemnitee.

 

16

--------------------------------------------------------------------------------


 

Section 7.03.                          Provider Indemnity.  In addition to (but
not in duplication of) its other indemnification obligations (if any) under the
Separation and Distribution Agreement, this Agreement or any other Ancillary
Agreement, the Provider shall indemnify, defend and hold harmless the Recipient,
its Subsidiaries and each of their respective Representatives, and each of the
successors and assigns of any of the foregoing, from and against any and all
Liabilities relating to, arising out of or resulting from the sale, delivery,
provision or use of any Services provided by such Provider hereunder, but only
to the extent that such Liability relates to, arises out of or results from
(a) the Provider’s breaches of confidentiality under Article VI or (b) the gross
negligence, willful misconduct or fraud of any Provider.

 

Section 7.04.                          Indemnification Procedures.  The
procedures for indemnification set forth in Sections 4.5, 4.6 and 4.7 of the
Separation and Distribution Agreement shall govern any and all claims for
indemnification under this Agreement.

 

ARTICLE VIII
TRANSITION COMMITTEE

 

Section 8.01.                          Establishment.  Pursuant to the
Separation and Distribution Agreement, a Transition Committee is to be
established by Johnson Controls and Adient to, among other things, monitor and
manage matters arising out of or resulting from this Agreement.  Without
limiting the generality of the foregoing, each Party shall cause each member of
the Transition Committee who is an employee, agent or other Representative of
such Party to work in good faith to resolve any Dispute arising out of or
relating in any way to this Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01.                          Mutual Cooperation.  Each Party shall,
and shall cause its Subsidiaries to, cooperate with the other Party and its
Subsidiaries in connection with the performance of the Services hereunder;
provided, that such cooperation shall not unreasonably disrupt the normal
operations of such Party or its Subsidiaries; and, provided, further, that this
Section 9.01 shall not require such Party to incur any out-of-pocket costs or
expenses, unless and except as expressly provided in this Agreement or otherwise
agreed to in writing by the Parties.

 

Section 9.02.                          Further Assurances.  Subject to the terms
of this Agreement, each Party shall take, or cause to be taken, any and all
reasonable actions, including the execution, acknowledgment, filing and delivery
of any and all documents and instruments that any other Party may reasonably
request in order to effect the intent and purpose of this Agreement and the
transactions contemplated hereby.

 

Section 9.03.                          Audit Assistance.  Each of the Parties
and their respective Subsidiaries are or may be subject to regulation and audit
by a Governmental Authority (including a Tax Authority), standards
organizations, customers or other parties to contracts with such Parties or
their respective Subsidiaries under applicable Law, standards or contract
provisions.  If a Governmental Authority, standards organization, customer or
other party to a contract with a Party or its Subsidiary exercises its right to
examine or audit such Party’s or its Subsidiary’s books, records, documents or
accounting practices and procedures pursuant to such applicable Law, standards

 

17

--------------------------------------------------------------------------------


 

or contract provisions, and such examination or audit relates to the Services,
then the other Party shall provide, at the sole cost and expense of the
requesting Party, all assistance reasonably requested by the Party that is
subject to the examination or audit in responding to such examination or audit
or requests for Information, to the extent that such assistance or Information
is within the reasonable control of the cooperating Party and is related to the
Services.

 

Section 9.04.                          Title to Intellectual Property.  Except
as expressly provided for under the terms of this Agreement, the other Ancillary
Agreements or the Separation and Distribution Agreement, the Recipient
acknowledges that it shall acquire no right, title or interest (including any
license rights or rights of use) in any Intellectual Property which is owned or
licensed by the Provider, by reason of the provision of the Services hereunder. 
The Recipient shall not remove or alter any copyright, trademark,
confidentiality or other proprietary notices that appear on any Intellectual
Property owned or licensed by the Provider, and the Recipient shall reproduce
any such notices on any and all copies thereof.  The Recipient shall not attempt
to decompile, transform, reverse engineer or make excessive copies of any
Intellectual Property owned or licensed by the Provider, and the Recipient shall
promptly notify the Provider of any such attempt, regardless of whether by the
Recipient or any Third Party, of which the Recipient becomes aware.

 

Section 9.05.                          Independent Contractors.  The Parties
each acknowledge and agree that they are separate entities, each of which has
entered into this Agreement for its own independent business reasons.  The
relationships of the Parties hereunder are those of independent contractors and
nothing contained herein shall be deemed to create a joint venture, partnership
or any other relationship between the Parties.  Employees performing Services
hereunder do so on behalf of, under the direction of, and as employees of, the
Provider, and the Recipient shall have no right, power or authority to direct
such employees, unless otherwise specified with respect to a particular Service
on the Schedules hereto.

 

Section 9.06.                          Counterparts; Entire Agreement; Corporate
Power.

 

(a)                                 This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Party.

 

(b)                                 This Agreement, the Separation and
Distribution Agreement and the other Ancillary Agreements and the exhibits,
schedules and appendices hereto and thereto contain the entire agreement between
the Parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties other than those set forth or referred to
herein or therein.

 

(c)                                  Johnson Controls represents on behalf of
itself and, to the extent applicable, each of its Subsidiaries, and Adient
represents on behalf of itself and, to the extent applicable, each of its
Subsidiaries, as follows:

 

18

--------------------------------------------------------------------------------


 

(i)                                     each such Person has the requisite
corporate or other power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby; and

 

(ii)                                  this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms hereof.

 

(d)                                 Each Party acknowledges and agrees that
delivery of an executed counterpart of a signature page to this Agreement
(whether executed by manual, stamp or mechanical signature) by facsimile or by
email in portable document format (PDF) shall be effective as delivery of such
executed counterpart of this Agreement.  Each Party expressly adopts and
confirms each such facsimile, stamp or mechanical signature (regardless of
whether delivered in person, by mail, by courier, by facsimile or by email in
portable document format (PDF)) made in its respective name as if it were a
manual signature delivered in person, agrees that it will not assert that any
such signature or delivery is not adequate to bind such Party to the same extent
as if it were signed manually and delivered in person and agrees that, at the
reasonable request of the other Party at any time, it will as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date thereof) and delivered in
person, by mail or by courier.

 

Section 9.07.                          Governing Law.  This Agreement (and any
claims or disputes arising out of or related hereto or to the transactions
contemplated hereby or to the inducement of any Party to enter herein, whether
for breach of contract, tortious conduct or otherwise and whether predicated on
common law, statute or otherwise) shall be governed by and construed and
interpreted in accordance with the Laws of the State of New York irrespective of
the choice of laws principles of the State of New York (other than
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York) including all matters of validity, construction, effect,
enforceability, performance and remedies.  Each of Johnson Controls and Adient,
on behalf of itself and the members of its Group, hereby irrevocably (a) agrees
that any Dispute shall be subject to the exclusive jurisdiction of any federal
court sitting in the Borough of Manhattan in The City of New York (or, only if
such court lacks subject matter jurisdiction, in any New York State court
sitting in the Borough of Manhattan in The City of New York), (b) waives any
claims of forum non conveniens, and agrees to submit to the jurisdiction of such
courts, as provided in New York General Obligations Law § 5-1402, (c) agrees
that service of any process, summons, notice or document by United States
registered mail to its respective address set forth in Section 9.10 shall be
effective service of process for any litigation brought against it in any such
court or for the taking of any other acts as may be necessary or appropriate in
order to effectuate any judgment of said courts and (d) UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE.

 

Section 9.08.                          Assignability.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns; provided, that neither Party may assign its rights or
delegate its obligations under this Agreement by operation of law or otherwise
without the express prior written consent of the other Party.  Notwithstanding
the foregoing, no such consent shall be required for the assignment of a Party’s
rights and obligations under the

 

19

--------------------------------------------------------------------------------


 

Separation and Distribution Agreement, this Agreement and the other Ancillary
Agreements in whole (i.e., the assignment of a Party’s rights and obligations
under the Separation and Distribution Agreement, this Agreement and all the
other Ancillary Agreements all at the same time) in connection with a change of
control of a Party so long as the resulting, surviving or transferee Person
assumes all of the obligations of the relevant party thereto by operation of Law
or pursuant to an agreement in form and substance reasonably satisfactory to the
other Party.  Nothing herein is intended to, or shall be construed to, prohibit
either Party or any of its Subsidiaries from being party to or undertaking a
change of control.

 

(b)                                 If there occurs a divestiture or other
disposition of any Subsidiary, division or business that is a Recipient or
Provider of Services (a “Divested Business”), the Party that is divesting or
disposing of such Divested Business shall assign all of its rights and
obligations under this Agreement, in respect of the Divested Business, to the
Person that acquired control of such Divested Business (such Person, the
“Divested Business Acquirer”), without any requirement to obtain the consent of
the other Party, and the Party that is divesting or disposing of the Divested
Business shall cause the Divested Business Acquirer to accept in writing the
terms of this Agreement and the applicable Services with respect to such
Divested Business and, to the extent that the Divested Business is a Provider of
Services, assume the applicable obligations of the Provider under this
Agreement.

 

Section 9.09.                          Third-Party Beneficiaries.  Except as
provided in Article VII with respect to the Provider Indemnitees in their
capacities as such, (a) the provisions of this Agreement are solely for the
benefit of the Parties and are not intended to confer upon any other Person
(except the Parties) any rights or remedies hereunder; and (b) there are no
other third-party beneficiaries of this Agreement and this Agreement shall not
provide any other Third Party with any remedy, claim, Liability, reimbursement,
claim of action or other right in excess of those existing without reference to
this Agreement.

 

Section 9.10.                          Notices.  All notices, requests, claims,
demands or other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 9.10):

 

If to Johnson Controls, to:

 

Johnson Controls International plc

5757 North Green Bay Avenue

Milwaukee, Wisconsin 53209

Attn: General Counsel

Facsimile:

414-524-2299

E-mail:

CO-General.Counsel@jci.com

 

20

--------------------------------------------------------------------------------


 

If to Adient, to:

 

Adient Limited

833 East Michigan Street, Suite 1100

Milwaukee, Wisconsin 53202

Attn: General Counsel

E-mail:

CO-General.Counsel@adient.com

 

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

Section 9.11.                          Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.  Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

 

Section 9.12.                          Force Majeure.  No Party shall be deemed
in default of this Agreement for any delay or failure to fulfill any obligation
hereunder (other than the obligation to pay money for Charges and Early
Termination Charges, if any, incurred) so long as and to the extent to which any
delay or failure in the fulfillment of such obligations is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure.  In the event of any such excused delay, the time for performance
(other than the obligation to pay money for Charges and Early Termination
Charges, if any, incurred) shall be extended for a period equal to the time lost
by reason of the delay unless this Agreement has previously been terminated
under Article V.  A Party claiming the benefit of this provision shall, as soon
as reasonably practicable after the occurrence of any such Force Majeure,
(a) provide written notice to the other Party of the nature and extent of any
such Force Majeure; and (b) use commercially reasonable efforts to remove any
such causes and resume performance under this Agreement as soon as reasonably
practicable (and in no event later than the date that the affected Party resumes
providing analogous services to, or otherwise resumes analogous performance
under any other agreement for, itself, its Affiliates or any Third Party),
unless this Agreement has previously been terminated under Article V.  The
Recipient shall be relieved of the obligation to pay Charges for the affected
Service(s) throughout the duration of such Force Majeure.  If any Force Majeure
prevents, hinders, or delays the performance by the Provider, the Recipient may
procure the affected Services from an alternate source, including the
Recipient’s personnel (with the Provider reimbursing the Recipient for the cost
of procuring the affected Services from such alternate source) throughout the
duration of such Force Majeure, and the Provider shall cooperate in good faith
with, provide any required Information to, and take such other action as may be
reasonable required to enable such alternate source to provide the affected
Services.

 

21

--------------------------------------------------------------------------------


 

Section 9.13.                          Headings.  The Article, Section and
Paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 9.14.                          Survival of Covenants.  Except as
expressly set forth in this Agreement, the covenants, representations and
warranties and other agreements contained in this Agreement, and Liability for
the breach of any obligations contained herein, shall survive the Effective Time
and shall remain in full force and effect thereafter.

 

Section 9.15.                          Waivers of Default.  Waiver by any Party
of any default by the other Party of any provision of this Agreement shall not
be deemed a waiver by the waiving Party of any subsequent or other default, nor
shall it prejudice the rights of the waiving Party.  No failure or delay by any
Party in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
prejudice any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

Section 9.16.                          Dispute Resolution.

 

(a)                                 In the event of any controversy, dispute or
claim arising out of or relating to any Party’s rights or obligations under this
Agreement (whether arising in contract, tort or otherwise), calculation or
allocation of the costs of any Service or otherwise arising out of or relating
in any way to this Agreement (including the interpretation or validity of this
Agreement) (a “Dispute”) and (ii) is not resolved by the Transition Committee
after a reasonable period of time, such Dispute shall be resolved in accordance
with the dispute resolution process referred to in Article VII of the Separation
and Distribution Agreement.

 

(b)                                 In any Dispute regarding the amount of a
Charge or an Early Termination Charge, if such Dispute is finally resolved by
the Transition Committee or pursuant to the dispute resolution process set forth
or referred to in Section 9.16(a) and it is determined that the Charge or the
Early Termination Charge, as applicable, that the Provider has invoiced the
Recipient, and that the Recipient has paid to the Provider, is greater or less
than the amount that the Charge or the Early Termination Charge, as applicable,
should have been, then (i) if it is determined that the Recipient has overpaid
the Charge or the Early Termination Charge, as applicable, the Provider shall
within thirty (30) business days after such determination reimburse the
Recipient an amount of cash equal to such overpayment, plus the Interest
Payment, accruing from the date of payment by the Recipient to the time of
reimbursement by the Provider; and (ii) if it is determined that the Recipient
has underpaid the Charge or the Early Termination Charge, as applicable, the
Recipient shall within thirty (30) business days after such determination
reimburse the Provider an amount of cash equal to such underpayment, plus the
Interest Payment, accruing from the date such payment originally should have
been made by the Recipient to the time of payment by the Recipient.

 

Section 9.17.                          Specific Performance.  Subject to
Section 9.16, in the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Agreement, the Party or
Parties who are, or are to be, thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief (on an interim or
permanent basis) in respect of its rights or their rights under this Agreement,
in addition to any and all other rights

 

22

--------------------------------------------------------------------------------


 

and remedies at law or in equity, and all such rights and remedies shall be
cumulative.  The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any Action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are hereby waived by each of the Parties. 
Unless otherwise agreed to in writing, the Parties shall continue to provide
Services and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of Section 9.16 and this
Section 9.17 with respect to all matters not subject to such Dispute; provided,
that this obligation shall only exist during the term of this Agreement.

 

Section 9.18.                    Amendments.  No provisions of this Agreement or
any Ancillary Agreement shall be deemed waived, amended, supplemented or
modified by a Party, unless such waiver, amendment (including any extension of
the term of any Service), supplement or modification is in writing and signed by
the authorized representative of the Party against whom it is sought to enforce
such waiver, amendment, supplement or modification.

 

Section 9.19.                          Precedence of Schedules.  Each Schedule
attached to or referenced in this Agreement is hereby incorporated into and
shall form an integral part of this Agreement; provided, that the terms
contained in such Schedule shall only apply with respect to the Services
provided under that Schedule. In the event of a conflict between the terms
contained in an individual Schedule and the terms in the body of this Agreement,
the terms in the Schedules shall take precedence with respect to the Services
under such Schedule only.  No terms contained in individual Schedules shall
otherwise modify the terms of this Agreement.

 

Section 9.20.                    Interpretation.  In this Agreement, (a) words
in the singular shall be deemed to include the plural and vice versa and words
of one gender shall be deemed to include the other genders as the context
requires; (b) the terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules, Annexes and Exhibits hereto) and not
to any particular provision of this Agreement; (c) Article, Section, Exhibit,
Annex and Schedule references are to the Articles, Sections, Exhibits, Annexes
and Schedules to this Agreement unless otherwise specified; (d) unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules and annexes to such agreement; (e) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references to “business day” shall mean any day
other than a Saturday, a Sunday or a day on which banking institutions are
generally authorized or required by law to close in Ireland, the United States
or the United Kingdom; (i) references herein to this Agreement or any other
agreement contemplated herein shall be deemed to refer to this Agreement or such
other agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (j) unless
expressly stated to the contrary in this Agreement, all references to “the date
hereof,” “the date of this Agreement,” “hereby” and “hereupon” and words of
similar import shall all be references to September 8, 2016.

 

23

--------------------------------------------------------------------------------


 

Section 9.21.                          Mutual Drafting.  This Agreement shall be
deemed to be the joint work product of the Parties and any rule of construction
that a document shall be interpreted or construed against a drafter of such
document shall not be applicable to this Agreement.

 

[Remainder of page intentionally left blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

 

JOHNSON CONTROLS INTERNATIONAL PLC

 

 

 

 

 

By:

/s/ Brian J. Stief

 

 

Name: Brian J. Stief

 

 

Title:   Executive Vice President and Chief Financial Officer

 

 

 

 

 

ADIENT LIMITED

 

 

 

 

 

By:

/s/ Cathleen A. Ebacher

 

 

Name: Cathleen A. Ebacher

 

 

Title:   Vice President, General Counsel and Secretary

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

Schedules

 

Transition Services

 

--------------------------------------------------------------------------------


 

Johnson Controls/Adient

 

Service Schedule for:

 

Bratislava Business Center (“BBC”) Facility

 

Schedule Name:

Bratislava Business Center (“BBC”) Facility

Provider:

Johnson Controls

Recipient:

Adient

Duration:

9 Months

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing

 

Services to be provided include JCI event management, building maintenance and
IT infrastructure support.

 

The headcount (738 as of 6/15/16) used to calculate this charge will be the
actual organization headcount.

 

Net cost to be charged as part of this TSA is 192.23 per head and is exclusive
of rent and utilities.

 

2.              Other Terms and Conditions:

 

Service Name

 

Description/Requirements/Other Matters

All

 

Termination: In the event of a partial termination, a simple price-adjustment
mechanism should be mutually agreed upon to ensure that the monthly charges are
based on the actual services consumed

All

 

Exit Support: Recipient will be responsible for all exit-related costs (internal
service-provider costs will based on mutually agreed upon time-and-material
costs)

 

--------------------------------------------------------------------------------


 

Johnson Controls/Adient

 

Service Schedule for:

 

Dalian Business Center

 

Schedule Name:

Dalian Business Center

Provider:

Johnson Controls

Recipient:

Adient

Duration:

2 Years

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing

 

Yearly DBC Charges

 

Total: $3,433,329

 

2.              Other Terms and Conditions:

 

·                  If service for a Profit Center (operation) is terminated, the
cost will remain for three (3) months before costs can be fully terminated.

·                  If an additional Profit Center (operation) is added, three
(3) months’ notification will be required to ensure appropriate staff is in
place to support demand.

·                  In a quarterly basis exchange rate RMB / USD will be reviewed
and if there will be a deviation of +/- 5% compared with the previous quarter,
an automatic review of the prices will be done to consider new exchange rate.
The initial exchange rate will be based on the exchange rate at the TSA
signature date.

·                  Exit Support: Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs)

 

1

--------------------------------------------------------------------------------


 

Adient / Johnson Controls

 

Service Schedule for:

 

Finance

 

Schedule Name:

Finance (includes CFS and General Finance)

Provider:

Adient

Recipient:

Johnson Controls

Duration:

5 Months

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing

 

CFS

 

Service Description

 

Est Cost

Statutory closing, audit

 

$2,700,000

Direct tax compliance

 

Indirect tax compliance

 

External audit coordination

 

Foreign corporate entities

 

Tax provision + US GAAP to Local GAAP reconciliation

 

US Tax

 

 

General Finance

 

Information sharing to support the 9/30/16 audit & financial statement period.

 

No cost

 

1

--------------------------------------------------------------------------------


 

2.              Other Terms and Conditions:

 

Service Name

 

Description/Requirements/Other Matters

All

 

·                  Exit Support: Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs)

·                  Termination: In the event of a partial termination, a simple
price-adjustment mechanism should be mutually agreed upon to ensure that the
monthly charges are based on the actual services consumed

 

2

--------------------------------------------------------------------------------


 

Transitional Services Agreement Service Schedule

 

Johnson Control / Adient

 

Service Schedule for:

 

Finance

 

Schedule Name:

Finance

Provider:

Johnson Controls

Recipient:

Adient

Duration:

5 months

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern

 

1.              Services and pricing:

 

Information sharing to support the 9/30/16 audit & financial statement period.

 

No cost

 

2.              Other Terms and Conditions:

 

Service Name

 

Description/Requirements/Other Matters

All

 

·                  Exit Support: Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs)

·                  Termination: In the event of an early termination, a simple
price-adjustment mechanism should be mutually agreed upon to ensure that the
monthly charges are based on the actual services consumed

 

1

--------------------------------------------------------------------------------


 

Adient / Johnson Controls

 

Service Schedule for:

 

Human Resources

 

Schedule Name:

Human Resources

Provider:

Adient

Recipient:

Johnson Controls

Duration:

2 to 17 Months

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing:

 

Total Shared Services cost estimate for entire TSA duration: $244,672

 

Total Payroll servicing cost estimate for entire TSA duration: $436,948

 

1

--------------------------------------------------------------------------------


 

2.              Other Terms and Conditions:

 

Service Name

 

Description/Requirements/Other Matters

All

 

·                  The cost of HR Administration vary by region and country as a
result of country specific regulations and contracts

·                  This pricing structure will hold during the Term where access
to systems currently utilized will be granted by the vendor and where vendor
pricing does not change. If vendor pricing changes, pricing changes may be
reflected in the pricing structure. Services subject to vendor authorization
that will allow for applications associated with delivering the TSA services for
the same period of time.

·                  Termination: In the event of a partial termination, a simple
price-adjustment mechanism should be mutually agreed upon to ensure that the
monthly charges are based on the actual services consumed.

·                  Exit Support: Service Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs)

·                  Term: Extension will be granted but limited to two three
month extensions

 

2

--------------------------------------------------------------------------------


 

Johnson Controls / Adient

 

Service Schedule for:

 

Human Resources

 

Schedule Name:

Human Resources

Provider:

Johnson Controls

Recipient:

Adient

Duration:

2 to 17 Months

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing:

 

Total Shared Services cost estimate for entire TSA duration: $537,145

 

Total Payroll servicing cost estimate for entire TSA duration: $503,334

 

Total Talent Acquisition, L&D and Performance Management cost estimate for
entire TSA duration: $11,556

 

Total Workday, Dynamics, global apps support cost estimate for entire TSA
duration: $191,139

 

Total PeopleSoft support cost estimate for entire TSA duration: $85,973

 

1

--------------------------------------------------------------------------------


 

2.              Other Terms and Conditions:

 

Service Name

 

Description/Requirements/Other Matters

All

 

·                  The cost of HR Administration and Payroll vary by region and
country as a result of country specific regulations and contracts

·                  This pricing structure will hold during the Term where access
to systems currently utilized will be granted by the vendor and where vendor
pricing does not change. If vendor pricing changes, pricing changes may be
reflected in the pricing structure. Services subject to vendor authorization
that will allow for applications associated with delivering the TSA services for
the same period of time.

·                  Termination: In the event of a partial termination, a simple
price-adjustment mechanism should be mutually agreed upon to ensure that the
monthly charges are based on the actual services consumed.

·                  Exit Support: Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs)

·                  Term: Extension will be granted but limited to two three
month extensions

 

2

--------------------------------------------------------------------------------


 

Adient / Johnson Controls

 

Service Schedule for:

 

Information Technology

 

Schedule Name:

Information Technology

Provider:

Adient

Recipient:

Johnson Controls

Duration:

As specified below

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing:

 

[g181041ko19i001.jpg]

 

1

--------------------------------------------------------------------------------


 

IT TSA exit costs for internal provider resources:

 

As part of the process to exit IT TSA services, all requests outside of services
will be charged to the Recipient on a T&M basis.

 

2.              Other Terms and Conditions:

 

Process Area

 

Description/Requirements/Other Matters

Other Terms

 

·                  Termination: In the event of a partial termination, a simple
price-adjustment mechanism should be mutually agreed upon to ensure that the
monthly charges are based on the actual services consumed.

·                  Exit Support: Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs)

·                  Term: Extension will be granted but limited to two three
month extensions

·                  All misdirected TIPS charges (i.e. variable charges that are
billed to the Provider but are the liability of the Recipient) will be charged
back to the Recipient

 

2

--------------------------------------------------------------------------------


 

Johnson Controls / Adient

 

Service Schedule for:

 

Information Technology Services

 

Schedule Name:

Information Technology Services: Application run/maintain and infrastructure
services

Provider:

Johnson Controls

Recipient:

Adient

Duration:

As specified below

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing

 

[g181041ko21i001.gif]

 

1

--------------------------------------------------------------------------------


 

IT TSA cost for internal provider resources:

 

As part of the process to exit IT TSA services, all requests outside of services
defined will be charged to the Recipient on a T&M basis.

 

2.              Other Terms and Conditions:

 

Process Area

 

Description/Requirements/Other Matters

Other Terms

 

·                  Termination: In the event of a partial termination, a simple
price-adjustment mechanism should be mutually agreed upon to ensure that the
monthly charges are based on the actual services consumed.

·                  Exit Support: Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs)

·                  Term: Extension will be granted but limited to two three
month extensions

·                  All misdirected TIPS charges (i.e. variable charges that
billed to the Provider but are the liability of the Recipient) will be charged
back to the Recipient

 

2

--------------------------------------------------------------------------------


 

Adient/Johnson Controls

 

Service Schedule for:

 

Sales and Marketing Services

 

Schedule Name:

Sales and Marketing

Provider:

Adient

Recipient:

Johnson Controls

Duration:

Eight (8) Months

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing:

 

Process Area

 

Market Forecast Report (supplier vehicle production data)

 

Total for TSA duration: $90,646

 

2.              Other Terms and Conditions:

 

Service Name

 

Description/Requirements/Other Matters

 

 

·                  Exit Support: Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs)

·                  Term: The term will be capped at eight (8) months

·                  Termination: In the event of a partial termination, a simple
price-adjustment mechanism should be mutually agreed upon to ensure that the
monthly charges are based on the actual services consumed.

 

--------------------------------------------------------------------------------


 

Adient / Johnson Controls

 

Service Schedule for:

 

China Support Center Shanghai SOHO (“SOHO”) Facility

 

Schedule Name:

China Support Center Shanghai SOHO (“SOHO”) Facility

Provider:

Adient

Recipient:

Johnson Controls

Duration:

6 Months

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing:

 

Service Description

 

Pricing (RMB)

Furniture Rental

 

51,420 per month

 

2.              Other Terms and Conditions:

 

·                  All charges between parties in local currency, RMB.

·                  Actual changes to pricing will be calculated upon termination
of service(s). Upon termination, there may be additional costs or cost
reductions to be agreed upon in good faith between the Provider and Recipient.

·                  Exit Support: Service Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs).

 

--------------------------------------------------------------------------------


 

Johnson Controls / Adient

 

Service Schedule for:

 

China Support Center Shanghai SOHO (“SOHO”) Facility

 

Schedule Name:

China Support Center Shanghai SOHO (“SOHO”) Facility

Provider:

Johnson Controls

Recipient:

Adient

Duration:

1 Month

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing:

 

Service Description

 

Pricing (RMB)

Total Monthly lease cost

 

926,394 per month

 

2.              Other Terms and Conditions:

 

·                  All charges between parties in local currency, RMB.

·                  Actual changes to pricing will be calculated upon termination
of service(s). Upon termination, there may be additional costs or cost
reductions to be agreed upon in good faith between the Provider and Recipient.

·                  Exit Support: Service Recipient will be responsible for all
lease exit-related costs

 

--------------------------------------------------------------------------------


 

Johnson Controls / Adient

 

Service Schedule for:

 

Travel and Entertainment (Credit Card Services)

 

Schedule Name:

Travel and Entertainment (Asia Credit Card Services)

Provider:

Johnson Controls

Recipient:

Adient

Duration:

12 Months

 

The services described in this Service Schedule shall be provided subject to the
terms described in the Transition Services Agreement (“Agreement”). Unless
otherwise defined herein, all terms used but not defined herein shall have the
meanings assigned to them in the Agreement. This Service Schedule shall govern
areas not specifically provided in the Agreement. Where there is more specific
provisions in this Service Schedule than the Agreement, this Service Schedule
shall govern.

 

1.              Services and pricing:

 

Services supported in USD ($)

 

Total

Asia Credit Card administration & Credit Card Program — Implementation

 

$46,512.

 

2.              Other Terms and Conditions:

 

Service Name

 

Description/Requirements/Other Matters

All

 

·                  Exit Support: Recipient will be responsible for all
exit-related costs (internal service-provider costs will based on mutually
agreed upon time-and-material costs)

·                  Termination: In the event of a partial termination, a simple
price-adjustment mechanism should be mutually agreed upon to ensure that the
monthly charges are based on the actual services consumed

 

--------------------------------------------------------------------------------